Citation Nr: 1504129	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  09-47 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for lung disorder, to include as due to asbestos exposure and black gunpowder smoke.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served in the United States Navy from February 1952 to February 1956. 

This matter comes on appeal before the Board of Veterans Appeals (Board) from a January 2009 rating decision by the Department of Veterans Affairs, Regional Office, located in Atlanta, Georgia (RO). 

In February 2014, the Veteran testified before the undersigned Veterans Law Judge during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the electronic record.

In May 2014, the Board reopened the claim and remanded it for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In addressing whether the lung disorder was related to in-service gunpowder burns, a July 2014 VA examiner merely noted that the service treatment records and other medical records do not support any treatment of the lungs due to gunpowder burns.  Yet, in a March 2014 statement, a private doctor related the lung disorder to in-service exposure to black gunpowder.  In its remand, the Board directed the examiner to provide a statement that reconciles conflicting medical evidence with the medical opinion rendered.  Moreover, in the diagnosis section, the examiner indicated that COPD was diagnosed in the 1950s, and yet the examiner opined that it was less likely than not (less than 50 percent probability) that the current lung disorder was incurred in or caused by the claimed in-service injury, event, or illness - that is, in-service asbestosis exposure.  The examiner did not specifically address whether it is at least as likely as not (50 percent or greater probability) that the current lung disorder was related to other event or incident of his active service, including exposure to black gunpowder, as directed by the Board's remand.  For these reasons, the Board finds that the medical opinion is inadequate and that an addendum to that medical opinion is necessary.  Put another way, the VA medical opinion did not comply with the directives of the Board's remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that in an unsigned authorization of release received in November 2008 the Veteran indicated that Eagles Landing Family Practice, his current medical provider, treated him in 2004 for his lung disorder and had records from Emory Hospital showing that his lung disorder was caused by black gunpowder.  The RO obtained all available records from Emory Hospital.  In light of the fact that the claim is being remanded for the reason mentioned above, the AOJ should afford the appellant one last opportunity to properly authorize the release of all records in possession of the Eagles Landing Family Practice even though he was asked to identify all treatment as recently as a May 2014 correspondence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran authorize the release of all records from the Eagles Landing Family Practice, to include any records in their possession regarding treatment at Emory Hospital in 2002 for heart surgery and a lung disorder and attempt to obtain such records.

2.  Thereafter, arrange for the Veteran's claims file to be reviewed by the July 2014 VA examiner for preparation of an addendum to the examination report.  If that examiner is unavailable, arrange for the claims file to be reviewed by another medical professional.  With consideration of Dr. Reed's opinion and any additional medical evidence relating the current COPD to active service, the July 2014 examiner should opine whether it is at least as likely as not (50 percent or greater probability) that COPD began in active service or is otherwise related to active service, to include the Veteran's exposure to residuals of black gunpowder explosions while the ship's guns were being shot when he served in a ship gun crew.  A rationale for any opinion advanced should be provided.  If an opinion cannot be formed, the July 2014 examiner should so state and provide a reason why.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should re-adjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford the applicable time period during which the appellant can respond.  Thereafter, the AOJ should return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




